DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 8/10/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered. 
The drawings are objected to.
Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (US 2016/0223339) and further in view of Marusco et al. (US 2018/0347988).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow in view of Marusco, and further in view of Balent (US 2003/0158796).
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow in view of Marusco, and further in view of Purves et al. (US 2015/0012426).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional query” and “a three-dimensional representation of the product location information and the additional product location information.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (US 2016/0223339) and further in view of Marusco et al. (US 2018/0347988).

With respect to claim 1, Pellow teaches a method, comprising: 
determining, by a user device, a plurality of stores associated with user preference data corresponding to the user device (Pellow, pa 0063, The store locator module 50 receives a location from the mobile device 18 and determines one or more store locations of the retail stores 12 corresponding to the received location.)
receiving, by at least one computing device, from the user device, a query comprising at least one search term, wherein the at least one search term comprises a desired product description (Pellow, pa 0064, The product locator module 52 receives an input of a product to be located in the retail store 12 and determines product waypoints corresponding to one or more items or products. In some embodiments, the product locator module 52 for the product queries the product database 24 with the product and a store location (which may have been determined by the store locator module 50) and receives a product waypoint indicating a location of the product indicated in the retail store 12 corresponding to the store location.); 
determining, based on the query, at least one product associated with the desired product description  (Pellow, pa 0064, The product locator module 52 receives an input of a product to be located in the retail store 12 and determines product waypoints corresponding to one or more items or products.);
determining for the at least one product, product location information, wherein the product location information comprises a location of the at least one product in at least two stores of the plurality of stores associated with the user preference data  (Pellow, pa 0064, The product locator module 52 receives an input of a product to be located in the retail store 12 and determines product waypoints corresponding to one or more items or products... the product locator module 52 for the product queries the product database 24 with the product and a store location (which may have been determined by the store locator module 50) and receives a product waypoint indicating a location of the product indicated in the retail store 12 corresponding to the store location.);
receiving a user selection of one store of the at least two stores (Pellow, pa 0063, provide the store locations to the mobile device 18, thereby allowing the mobile device 18 or the user or customer to select the store location of the retail store);
determining, based on the user selection (Marusco, pa 0362, in response to a selection of an indoor map selector), a path between a location associated with the user device and a location associated with the one store (Pellow, pa 0074, The route determination module 66 determines a map navigation path or route to recommend to a customer when shopping for a product indicated in the search query or search results. The route determination module 66 receives the search query, or the search results contained therein, and determines a route or navigation path based on the product or search results for the product);
receiving, based on the user selection, an additional query comprising an additional product associated with the user preference data (Pellow, pa 0079, the route determination module 66 receives a list of suggested/recommended products relating to the products in the navigation path … The route determination module 66 suggests at least one or more products based on the product queried, each product being indicative of an item or product sold at the location of the retail location 12.);
determining, based on the additional query, additional product location information, wherein the additional product location information comprises a position of the additional product in the at least one store (Pellow, pa 0079, The algorithm generates suggested products that are closest to the initial navigation path from coordinates of the products within a predetermined distance, e.g., four feet, of the initial navigation path.);
sending the product location information, the additional product location information, and the path to the user device (Pellow, pa 0079, The route determination module 66 generates the adjusted navigation path based on the suggested products and presents the initial navigation path and the adjusted navigation path positioned overlaid on the store map to the mobile device 18 for display.);
causing the user device to display the path and a … representation of the product location information and the additional product location information (Pellow, pa 0079, The route determination module 66 generates the adjusted navigation path based on the suggested products and presents the initial navigation path and the adjusted navigation path positioned overlaid on the store map to the mobile device 18 for display).
Pellow doesn't expressly discuss causing the user device to display a three-dimensional representation of the product location information and the additional product location information.
Marusco teaches receiving a user selection of one store of the at least two stores (Marusco, pa 0361, At step 6606, map application 132 or external application can display search results on the graphical user interface presented at step 6602. At least one search result will be a venue having an indoor map);
determining, based on the user selection (Marusco, pa 0362, in response to a selection of an indoor map selector), a path between a location associated with the user device and a location associated with the one store (Marusco, pa 0362, map application 132 can present a graphical user interface displaying an indoor map illustrating the indoor structure of the venue as well as an initial set of points of interest. For example, map application 132 can present GUI 500 of FIG. 5 or GUI 1000 of FIG. 10.);
causing the user device to display a three-dimensional representation of the product location information and the additional product location information (Marusco, pa 0292, To generate the navigation presentation, the map application of some embodiments uses the following four coordinate systems: (1) a map coordinate system, (2) a puck coordinate system, (3) a virtual camera coordinate system, and ( 4) a display screen coordinate system. In some of these embodiments, the first three coordinate systems are three dimensional systems).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pellow with the teachings of Marusco because it allows the structural layout and location of points of interest within a venue may be inspected using an indoor map even before a user enters the venue. Thus, providing the user with a mechanism for searching for, identifying and navigating to points of interest whether the user is inside the venue or miles away (Marusco, pa 0011).

With respect to claim 3, Pellow in view of Marusco teaches the method of claim 1, wherein the product location information comprises one or more of a shelf identifier or an isle identifier (Pellow, pa 0080, identifying, by the system 10, the products with aisle locations that match map data for the store map.).

With respect to claim 4, Pellow in view of Marusco teaches the method of claim 1, further comprising receiving a selection of the one store from the user device (Pellow, pa 0063, provide the store locations to the mobile device 18, thereby allowing the mobile device 18 or the user or customer to select the store location of the retail store).

With respect to claim 5, Pellow in view of Marusco teaches the method of claim 1, wherein determining, based on the query, the at least one product associated with the desired product description comprises determining at least one inventory comprising the at least one product associated with the desired product description (Pellow, pa 0062, The product database 24 may further store a type of each product sold by the retailer, e.g., groceries, home decor, and personal goods, and/or a section of the product, e.g., dairy or men's clothing. Furthermore, the types and/or sections can be stored relative to each store location. In this way, the product database 24 can be queried with a store location of the retail store 12 and a product and can return a type or brand of the product and/or a section of the product at the store location of the retail store 12.).
	
With respect to claim 6, Pellow in view of Marusco teaches the method of claim 5, wherein the at least two stores of the plurality of stores are determined based on a predefined distance between a location of the user device and the at least two stores (Marusco, pa 0233, search result 3460 provides a venue having one or more coffee shops near the user's location. In some implementations, a predetermined distance can be used as threshold for presenting results near the user).

With respect to claim 7, Pellow in view of Marusco teaches the method of claim 5, wherein the at least two stores of the plurality of stores are determined based on a travel time of each store of the at least two stores relative to the user device (Pellow, pa 0074, optimize route to minimize … amount of time spent traveling).

With respect to claims 11 and 13-17, the limitations are essentially the same as claims 1 and 3-7, and are thus rejected for the same reasons.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow in view of Marusco, and further in view of Balent (US 2003/0158796).

With respect to claim 2, Pellow in view of Marusco teaches the method of claim 1, as discussed above.  Pellow in view of Marusco doesn't expressly discuss wherein the query comprises one or more of a stock keeping unit (SKU) or a universal product code (UPC).
Balent teaches wherein the query comprises one or more of a stock keeping unit (SKU) or a universal product code (UPC) (Balent, Fig. 23 & pa 0225, user may enter UPC code).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pellow in view of Marusco because it enables an exact identifier to be retrieved for the product (Balent, pa 0195).

With respect to claim 12, the limitations are essentially the same as claim 2, and are thus rejected for the same reasons.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow in view of Marusco, and further in view of Purves et al. (US 2015/0012426).

With respect to claim 8, Pellow in view of Marusco teaches the method of claim 1, as discussed above. Pellow in view of Marusco doesn't expressly discuss wherein the at least one inventory comprises at least one relational database, and applying the query to the at least one inventory comprises selecting at least one relational database entry matching at least a portion of the query, wherein the at least one product corresponds to the at least one relational database entry.
Purves teaches wherein the at least one inventory comprises at least one relational database (Purves, pa 0162, relational database), and applying the query to the at least one inventory comprises selecting at least one relational database entry matching at least a portion of the query (Purves, pa 0120, MDGAAT determines a product for the user), wherein the at least one product corresponds to the at least one relational database entry (Purves, pa 0164).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pellow in view of Marusco with the teachings of Purves because relational databases are commonly used and easy to combine with other systems.

With respect to claim 9, Pellow in view of Marusco and Purves teaches the method of claim 8, wherein each relational database entry of the at least one relational database entry comprises a respective at least one product location information (Purves, pa 0164, products table 1119d field product_aisle).

With respect to claim 10, Pellow in view of Marusco and Purves teaches the method of claim 9, wherein the product location information facilitates a display, by the user device, of a user interface identifying the at least one product via a user interface (Pellow, Fig. 9 & pa 0082).

With respect to claims 18-20, the limitations are essentially the same as claims 8-10, and are thus rejected for the same reasons.

Response to Amendment
Rejection under 35 U.S.C. 112
With regard to claims 1-20, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1-20.  

Response to Arguments
Objection to the drawings 
Applicants argues that the “additional query” is shown in Fig. 2 with element 202 and Fig. 3 with element 304 because these elements are associated with receiving a query.  The Examiner respectfully disagrees.  These elements show receiving a query, however, the claimed “additional query” includes an additional product associated with the user preference data and is received based on the user selection.  This user selection is in response to query results of stores matching a user query.  This user query corresponds to  Fig. 2 with element 202 and Fig. 3 with element 304.  The “additional query” is not shown in the drawings.  
Applicant argues that the three dimensional representation of a user interface is well-known in the art and adequately supported.  Paragraph 0050 further shows that a store-level navigation interface may include “three-dimensional coordinates identifying the product in a map of the particular store.”  However, this does not provide support for displaying additional product location information and the first “product location information.”
The Examiner maintains the objection to the drawings.

Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Pellow et al. (US 2016/0223339).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169